Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed May 16, 2022 have been received and entered into the case. 

Note to Applicant
Claims 55 and 56 which were previously canceled were not presented in the current claim set as canceled and are missing from the claim set.    

Status of the Claims 
	Claims 1-3, 5, 8-9, 20, 29, 35, 54, 64, 66, 67, 82, 84, 85, 87, 93, and 113 are currently pending.
Claims 1, 5, 20, 35, 64 and 93 are amended.
	Claims 4, 6, 7, 10-19, 21-28, 30-34, 36-53, 55-63, 65, 68-81, 83, 86, 88-92, 94-112, and 114-336 are cancelled.	
Claims 1-3, 5, 8-9, 20, 29, 35, 54, 64, 66, 67, 82, 84, 85, 87, 93, and 113 have been considered on the merits. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-9, 20, 29, 35, 54, 64, 66-67, 82, 84-85, 87, 93, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Biotechnology and Bioengineering, 1999) in view of Sharei et al. (WO 2013/059343 A1).
With respect to claim 1, Williams teaches a method for delivering exogenous molecules into a cell (abstract) where the cells in a suspension are passed through a micropore filter (surface containing pores) that cause poration of the plasma membrane so that the cell takes up the macromolecule (abstract, Fig. 1, and pg. 342 Col. 1 last para.).  With respect to claim 1, Williams teaches the method where the pores are 5 µm, 8 µm, and 10 µm (pg. 343 Col. 2 para. 2 Fig. 2).  With respect to claims 2 and 3, Williams teaches the method where the surface is a micropore filter membrane (Fig. 1 and pg. 342 Col. 2 para. 2).  With respect to claim 5, Williams teaches the method where the microporous membranes are polycarbonate (pg. 342 Col. 2 para. 2).  With respect to claims 8 and 9, Williams teaches the method where the membrane has pore which are 5 µm, 8 µm, 10 µm, or 12 µm and the cell diameter average is 12.9 µm which would give pores with 39%, 62%, 77.5%, and 93% respectively, of the cell diameter.  These percentages are about 40%, 60%, 80% and 90%.  With respect to claim 20, Williams teaches that the pores have diameter and the membranes are 12 µm thick (pg. 342 Col. 2 para. 3 and pg. 343 Col. 2 para. 2 Fig. 2), therefore, the pores have a cross-sectional shape that is circular and cylindrical.  With respect to claim 29, Williams teaches that the pores are distributed in parallel and in series (Fig. 1).  With respect to claim 35, Williams teaches that the membranes are 12 µm thick (pg. 342 Col. 2 para. 3).  
Williams is silent with respect to whether the surface is hydrophilic or hydrophobic and/or charged as recited in claim 54.  However, the surface would inherently be hydrophilic or hydrophobic and it would have been within the purview of ordinary skill in the art to adjust the surface characteristics depending on the particular compound to be delivered to the cell and the cell type. 
With respect to claim 67, Williams teaches the method where the compound is a luciferase reporter vector or a plasmid DNA (pg. 343 Col. 1 para. 3).  With respect to claim 82, Williams teaches the method where the compound is added to the cell suspension before passing through the pore (pg. 343 Col. 1 para. 2-3).  Although Williams is silent with respect to the temperature at which the method is performed and does not explicitly the temperature is 0-45°C as recited in claim 84, one of ordinary skill in the art would understand from the disclosure of Williams that the temperature would have been room temperature or around 21°C (Materials and Methods).  With respect to claims 85 and 93, Williams teaches the method where the cells are passed through the pores by positive pressure of 34.5 kPa (5 psi) (pg. 343 Col. 1 para. 3).   
Williams does not teach the method where the cell suspension comprises whole blood, lymph, peripheral blood mononuclear cells, immune cells, stem cells or red blood cells as recited in claim 1.  Williams does not teach the method where the cell suspension comprises cells that are immune cells and is one of the immune cells listed and recited in claim 64.  However, Sharei teaches a similar method of delivering a compound into a cell by passing the cell through a constriction where the cell is an immune cell including dendritic cells, monocytes, T cells, B cells and other lymphocytes (peripheral blood mononuclear cells) (pg. 2 lines 3-16, pg. 22 lines 21-27 and pg. 48 lines 18-22).  In addition, Sharei teaches the method using whole blood (Fig. 34).  Sharei teaches the method using B cells, T cells and macrophages from whole blood (pg. 10 lines 24-30, pg. 37 lines 17-18, pg. 44 lines 24-26 and Fig. 30).  It noted that the T cells, at least, would comprise of a mix population of cells.  In further support, Williams teaches or at least suggests that the method may be used for other cell types (Introduction) and states “filtroporation promises to be a simple, reliable, and reproducible technique for macromolecular loading for a wide variety of cell types in suspension” (pg. 345 last para.).  Additionally, Williams discloses that the magnitude of the strain which causes poration applied to the cells during the procedure can be varied to suit the cell type and the nature of the macromolecule to be introduce (pg. 342 Col. 1 last para.).  Williams further teaches that the plasma membranes of cells in suspension are subjected to tangential strain when the cells are forced through micropores and the magnitude of the strain can be increased with increased driving pressure or when the micropore size is decreased (pg. 345 Col. 1-2 bridging para.) and that each cell “has a threshold value of strain that it can withstand, and above which the plasma membrane is ruptured” (pg. 345 Col. 2 para. 1).  Furthermore, Williams discloses that many mammalian cells routinely suffer tears in their plasma membranes and to survive a limited amount of plasma membrane disruption is apparently a biological necessity for many cells in vivo, including erythrocytes, skeletal muscle cells, cardiac muscle cells, epidermal cells, endothelial cells and gut cells (pg. 342 Col. 1 para. 2).  Accordingly, at the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to have utilized the claimed whole blood, lymph, peripheral blood mononuclear cells, immune cells, stem cells or red blood cells in the method for delivering compound into a cell comprising passing a cell suspension through a pore which deforms the cell to cause a perturbation of the cell such that the compound enters the cells as disclosed by Williams, since Williams provides one in the art some teaching, suggestion, or motivation to use other cells in the method of delivering a compound to cell.  Furthermore, all references are directed to the delivery of compounds/payloads into cells by applying strain to the cells and poration of the plasma membranes and are directed to the sample purpose and/or outcome.  Furthermore, it would have been obvious to one skilled in the art to have further modified Williams such that the cells is one of the claimed whole blood, lymph, peripheral blood mononuclear cells, immune cells, stem cells or red blood cells, since methods of introducing compounds into cells were known to use the claimed cell types and mixed cell populations as taught by Sharei.  Given the general teaching of Williams that most cells are known to suffer tears and that their method may be adapted to other cell types combined with the teaching of Sharei of a method of delivering compounds to primary cells by constriction, one of ordinary skill in the art would have had a reasonable expectation of success at the effective time of filing of the claimed invention in modifying the method of Williams to use different cell types including a mixed cell population and a purified primary cell population.  It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to modify the method of Williams to include additional cell types for the benefit of delivering compounds to other desired cell types.  Such modifications merely involves the substitution of one known type of cell population for another for the delivery of a compound into a cell population using mechanoporation.	
Williams does not teach the method where the cells are human as recited in claim 66.  However, Sharei teaches a similar method of delivering a compound into a cell by passing the cell through a constriction where the cells are human (pg. 2 lines 3-16, pg. 3 lines 20-24, and pg. 16 lines 5-6).  In further support, Williams teaches or at least suggests that the method may be used for other cell types (Introduction).  Accordingly, it would have been obvious to one of ordinary skill in the art to have utilized human cells in the method for delivering compound into a cell comprising passing a cell suspension through a pore which deforms the cell to cause a perturbation of the cell such that the compound enters the cells as disclosed by Williams, since Williams provides one in the art some teaching, suggestion, or motivation to use other cells in the method of delivering a compound to cell.  Furthermore, all references are directed to the delivery of compounds/payloads into cells and are directed to the sample purpose and/or outcome.  Furthermore, it would have been obvious to one skilled in the art to have further modified Williams such that the cells are human cells, since methods of introducing compounds into cells were known to use human cells as taught by Sharei.  Such a modification merely involves the substitution of one known type of cell for another for the delivery of a compound into a cell.	
Williams does not teach the method where the pressure is applied using a syringe, a pump or a vacuum as recited in claim 87.  However, Sharei teaches a similar method of delivering a compound into a cell by passing the cell through a constriction where the cell drivers to move through channels or conduits for the delivery of a compound include pumps, syringes and vacuum pumps (pg. 2 lines 3-16 and pg. 4 lines 20-26).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Williams in such a way that the cells are passed through the pores under pressure using a syringe, pump or vacuum for the purpose being able pass the cells through the pore to cause a perturbation so that a compound will enter the cell.  Furthermore, it would have been obvious to one skilled in the art to have further modified Williams such that means of applying pressure is by a syringe, pump or vacuum, since methods of delivering a compound into a cell by passing the cell through a constriction were known to use syringes, pumps and vacuums as taught by Sharei.  Such a modification merely involves the substitution of one known type of means of generating pressure to push a solution through a filter or membrane for another for the purpose of delivering a compound into cell by passing a cell suspension through a surface containing pores.
Williams is silent with respect to the viscosity of the cell suspensions and does not teach a range of viscosity of about 8.9 x 10-4 to 4.0x10-3 Pa.s as recited in claim 113.  However, Sharei teaches cell concentrations can range from 104 to 109 cells/ml (pg. 27 lines 15-17).  Sharei further teaches that concentration of the cells used depends on how many cells the device is capable of treating without clogging of the channels (pg. 62 line 29 to pg. 63 line 6).  Although Sharei is also silent with respect to the actually viscosity of the cell suspension, it would have been obvious to one of ordinary skill in the art that the concentration and, in turn the viscosity of the cell suspension would be a result effective variable depending on the pore size and the size of the cells used in the method as described by Sharei.  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Williams to adjust the viscosity of the cells appropriately so that the cell suspension passes through the filter with pores without clogging as taught by Sharei.  
From the teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejections have been revised due to amendments in present application and in Appl. No. 16/068631.  The nonstatutory double patenting rejections over 16/098,405 have been withdrawn due to claim amendments in Appl. No. 16/098,405.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3, 8, 9, 66, 67 and 82 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 41, 49, 51, 54, 55, 57, 59-62 and 76-78 of copending Application No. 16/068631.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of delivering a compound or complex into a cell by passing a cell suspension through a pore or constriction which deforms the cell causing a perturbation of the cell such that the compound enter the cell and where the cell suspension is contact with the compound.  The limitations of instant claim 1 is recited by instant claims 1 and 49 of co-pending application No. 16/068631.  
The limitation of instant claim 2 of where the surface is a membrane is recited by claims 57 and 60 of co-pending application No. 16/068631.
The limitation of instant claim 3 of where the surface is a filter is recited by claims 57 and 59 of co-pending application No. 16/068631.
The limitation of instant claims 8 and 9 of the pore size cross-sectional width is about of a certain percentage of the cell diameter is recited by claim 63 of co-pending application No. 16/068631.
The limitation of instant claim 1 of the pore size is recited by claim 61 of co-pending application No. 16/068631.
The limitation of instant claim 1 of where the cell suspension comprises immune cells is recited by claims 51, 76-78 of co-pending application No. 16/068631.
The limitation of instant claim 66 of where the cell suspension comprises a human cells is recited by claim 55 of co-pending application No. 16/068631.
The limitation of instant claim 67 of the compound comprising one or more of a nucleic acid, a protein or peptide or a polypeptide-nucleic acid complex is recited by claims 37 and 40 of co-pending application No. 16/068631. 
The limitation of instant claim 82 of where the cell suspension is contacted with the compound before, concurrently, or after passing through the pore is recited by claims 41 of co-pending application No. 16/068631. 

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 42 of copending Application No. 16/098404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of delivering a compound into a cell by passing a cell suspension through a pore or constriction which deforms the cell causing a perturbation of the cell such that the compound enter the cell and where the cell suspension is contact with the compound.  The limitations of instant claim 1 is recited by instant claim 7 of co-pending application No. 16/098404.  Although, instant claim 7 of co-pending application No. 16/098404 does recited a whole blood, lymph, peripheral blood mononuclear cells, immune cells, stem cells or red blood cells, it would have been obvious to one of ordinary skill in the art to use an anucleate cell which is a red blood cell or whole blood based on claims 3 and 35-38, 42 and 43 of co-pending application No. 16/098404 which recite a method of using purified anucleate cells including red blood cells, and whole blood to treat an immune response by passing the cell suspension through a constriction.   


Response to Arguments 
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that there are no teachings in Williams or Sharei that would allow a skilled artisan to reasonably predict that amended claim 1 could be achieved by passing a cell suspension of whole blood, lymph, peripheral blood mononuclear cells, immune cells, stem cells or red blood cells through a surface containing pores with a cross-sectional width between 1 to about 10 µm (Remarks pg. 7 last para.).  However, these arguments were not found to be persuasive, since, as stated previously, it is maintained that Williams does actually teach or suggest that the method of “filtroporation” can be used for other cells and teaches how the method is adapted to different cell types.  Specifically, Williams states that “filtroporation promises to be a simple, reliable, and reproducible technique for macromolecular loading for a wide variety of cell types in suspension” (pg. 345 Col. 2 para. 1).  Williams teaches or at least suggests that the method may be used for other cell types (Introduction).  Additionally, Williams discloses that the magnitude of the strain which causes poration applied to the cells during the procedure can be varied to suit the cell type and the nature of the macromolecule to be introduce (pg. 342 Col. 1 last para.).  Williams further teaches that the plasma membranes of cells in suspension are subjected to tangential strain when the cells are forced through micropores and the magnitude of the strain can be increased with increased driving pressure or when the micropore size is decreased (pg. 345 Col. 1-2 bridging para.) and that each cell “has a threshold value of strain that it can withstand, and above which the plasma membrane is ruptured” (pg. 345 Col. 2 para. 1).  Furthermore, Williams discloses that many mammalian cells routinely suffer tears in their plasma membranes and to survive a limited amount of plasma membrane disruption is apparently a biological necessity for many cells in vivo, including erythrocytes, skeletal muscle cells, cardiac muscle cells, epidermal cells, endothelial cells and gut cells (pg. 342 Col. 1 para. 2).  With respect to the argument that the methods of Sharei and Williams cannot be combined since the delivery method in Sharei is different from that disclosed in Williams, it is maintained that both methods employ similar mechanoporation methods to introduce substances into cells.  Specifically, both methods require strain to produce pores in the plasma membranes of cell by passing the cells through a pore or constriction with applied pressure.
Applicant argues that a skilled artisan would not have had any reason to reasonably predict that the results in Sharei could be extrapolated and combined with the teachings of Williams, since delivery methods described in Williams and Sharei are fundamentally different (Remarks pg. 8 para. 2-3).  However, as stated previously, this argument was not found to be persuasive, since Williams suggests that their method can be used for a variety of cell types and Sharei teaches a similar mechanoporation method where a compound is delivered into cell by producing pores in the cells by passing the cells through a constriction with pressure and where the cells are a mixed cell population and a purified primary cell population (pg. 2 lines 3-16, pg. 10 lines 24-30, pg. 22 lines 21-27, pg. 37 lines 17-18, pg. 48 lines 18-22, Fig. 30 and 34).  It is maintained that at the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to have utilized the claimed primary cells in the method for delivering compound into a cell comprising passing a cell suspension through a pore which deforms the cell to cause a perturbation of the cell such that the compound enters the cells as disclosed by Williams, since Williams provides one in the art some teaching, suggestion, or motivation to use other cells in the method of delivering a compound to cell and Sharei teaches that mechanoporation can be used to deliver compounds into primary cells.
Applicant argues that Williams teaches that using pore size less than 8 µm reduced the viability of the cells even when the pressure is reduced to 34.5 kPa and by reducing the pressure the payload uptake is also reduced (Remarks pg. 8 last para.).  Applicant further argues that these issues discussed in Williams are more problematic in the method of Sharei, since Sharei teaches a device that has physical and functional parameters which are not the same as the filtroporation device of Williams and where the channels can be smaller than 8 µm and can withstand pressures up to 70 psi or higher (Remarks pg. 8-9 bridging para.).  However, this argument was not found to be persuasive, since, as previously stated, both teach methods using mechanoporation and the constriction method of Sharei produces pores in a similar manner that of filtroporation method of Williams.  By passing the cells through a pore or a constriction with pressure pores are produced by the two techniques.  Furthermore, Williams teaches the parameters to be adjusted of the filtroporation method depending on the cell types (pg. 345 Col. 1-2 bridging para.).  
Applicant argues that the skilled artisan would not have had any reason to reasonably expect that the filtroporation method of Williams would be useful in delivering compound to any of cells disclosed in Sharei, since Williams teaches that the use of strains and other types of applied pressure to cause perturbations with the cell membrane would not necessarily result in the same delivery effect and various methods have their own advantages and disadvantages and some are restricted to certain cell types and molecules (Remarks pg. 9 para. 2).  However, this argument was not found to be persuasive, and it is maintained based on the combined teachings of Williams and Sharei, the skilled person would have had reasonable expectation of success in modifying the method of Williams to include primary cells.  As stated previously, Williams clearly teaches the filtroporation method can be adapted for different cell types and Sharei teaches a similar mechanoporation method using primary cells and mixed cell populations.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention, to modifying the method of Williams to use different cell types including a mixed cell population and a purified primary cell population.
Applicant argues that undue experimentation would be required to arrive at pores with the cross-sectional width between about 1 to about 10 µm, since Williams teaches delivery to a single purified immortalized cell line using an optimal pore size of 8 µm and a pressure of 34.5 kPa (~ 5 Psi) (Remarks pg. 9 para. 2).  However, these arguments were not found to be persuasive, since Williams clearly teaches adjusting certain parameters of the filtroporation method according to the cell type.  Williams teaches that the plasma membranes of cells in suspension are subjected to tangential strain when the cells are forced through micropores and the magnitude of the strain can be increased with increased driving pressure or when the micropore size is decreased (pg. 345 Col. 1-2 bridging para.).  Williams further teaches that each cell “has a threshold value of strain that it can withstand, and above which the plasma membrane is ruptured” (pg. 345 Col. 2 para. 1).
Applicant argues that the CHO cells used in Williams were understood in the art to be much hardier and easier to manipulate than the claimed cells (Remarks pg. 9-10 bridging para.).  Applicant argues that more guidance is required from Williams for delivery of a compound to other cell types and that the skilled artisan would recognize that it is unpredictable whether the filtroporation method of Williams can be widely applied to other cell lines without individualized testing or the sensitive cells recited in amended claim 1 (Remarks pg. 10 para. 2).  However, these arguments were not found to be persuasive, since Williams and Sharei teach adapting the pore size and condition to suit the cell type being used.  Williams teaches the parameters to be adjusted of the filtroporation method depending on the cell types (pg. 345 Col. 1-2 bridging para.).  Sharei teaches that the diameter of the constriction is a function of the diameter of the cell (abstract).
Applicant requests that the nonstatutory obviousness-type double patenting rejections to Applications be withdrawn, since the present application has an earlier priority date (Remarks pg. 11-12 bridging para.).  However, the double-patenting rejections to the conflicting applications will require terminal disclaimers should the co-pending applications issue before this one does.  Until terminal disclaimers are received, the rejections stand. 


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632